Order entered July 14, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00084-CV

          IN THE INTEREST OF K.S.L. AND M.B.L., CHILDREN

              On Appeal from the 469th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 469-54150-2018

                                   ORDER

      Appellee’s brief is currently due on July 21, 2022. Before the Court is

appellee’s July 13, 2022 motion seeking an extension to September 19 to file her

brief. We GRANT the motion only to the extent that we extend the time to

September 6, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE